SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 10, 2015 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 0-14616 22-1935537 (State or Other Jurisdiction of Organization) (Commission File Number) (I.R.S. Employer Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (856) 665-9533 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ( )Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ( )Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( )Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) ( )Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01. OTHER EVENTS On December 10, 2015 the Company issued a press release announcing the declaration of a regular quarterly cash dividend of $.39 per share of common stock. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit NumberDescription of Document 99.1 Press Release dated December 10, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. J & J SNACK FOODS CORP. By: /s/ Gerald B. Shreiber Gerald B. Shreiber President /s/ Dennis G. Moore Dennis G. Moore Chief Financial Officer Date: December 10, 2015 EXHIBIT INDEX Exhibit NumberDescription 99.1 Press Release dated December 10, 2015 3
